Citation Nr: 1810901	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case to the RO for additional development in March 2012, October 2012, April 2013, and January 2014 (only the last of these was by the undersigned).   

A July 2014 Board decision denied service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2015, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand (Joint Motion) to vacate the Board's decision and to remand the case to the Board.  The Court in July 2015 granted the Joint Motion.  In October 2015, the Board remanded the case to the RO for additional development, consistent with the instructions articulated in the Joint Motion.  

As previously noted in Board remands, the issue of service connection for a right arm/shoulder disability (to include on a 38 U.S.C. § 1151 basis) has been raised by the record (see the Veteran's March 2013 and April 2013 statements), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In statements such as those dated in June 2010 and April 2012 (received in June 2010 and March 2014, respectively), the Veteran has asserted that his current back disability is attributable to an injury sustained during service.  He described having suffered a fall with his rucksack during training exercises (a road march) at Camp Rucker, Alabama (now known as Fort Rucker), and stated that he was taken (by ambulance) to the hospital at Ft. Benning, Georgia, where he was an inpatient for several days before he was sent back to Camp Rucker.  The Veteran's service treatment records (STRs) are on file; however, it is not clear whether his inpatient records have been sought specifically from Ft. Benning hospital.  It is also not clear when the injury at Camp Rucker purportedly occurred.  On NA Form 13055, received in March 2010, the Veteran indicated that he received treatment while at Camp Rucker in 1954 and at Camp Chitose [in Japan] in 1955.  The only "back injury" documented in the STRs on file appears in a December 1954 record, which notes that the Veteran was evacuated from Jozankei Training Area due to a back injury.  Handwritten elsewhere on the same record, also dated in December 1954, is a reference to Camp Crawford.  These locations are in Japan, not in or near Camp Rucker.  In any case, the RO should search for any inpatient records at the Ft. Benning hospital for the Veteran during his period of service.  

The Board also observes that the focus of the Veteran's claim thus far is on his lower back.  The medical records in the file reflect that he has disabilities involving not only his lumbosacral spine but also his dorsal/thoracic spine and his cervical spine.  Indeed, he has had surgery on his neck in 2002 (cervical laminectomy) and 2007 (removal of protruding C6-T1 spinous process).  However, there appears to be some confusion on what disability is on appeal.  In giving a statement (dated in April 2012 and received in March 2014) about his in-service back injury, the Veteran asserted that while running with his rucksack on, he slipped and fell into a ditch, striking his "upper back/neck," after which he was treated for back/neck pain and given a profile for the duration of the training period (and thereafter he was sent to Seattle and then to a company located in Japan, where he served 1954-55).  He stated that after his accident, he went to sick call with complaints of upper back/neck pain.  In March 2013, the Veteran submitted a statement, asserting that he was attaching documents relating to arm surgery, which he contended was "secondary to the neck operation that is currently under appeal."  In a November 2015 statement, a former attorney representative argued that the Veteran's fall in service was severe because it required medical evacuation and a stay in the hospital for five days, during which the Veteran was given medication for pain that radiated to the leg; he stated that the Veteran has suffered back, neck, and leg problems ever since then.  Given the foregoing statements in support of the claim, it appears that there is some confusion over the scope of the back claim.  Therefore, the RO should request the Veteran to provide clarification in the matter.  

In accordance with the instructions of the July 2015 Joint Remand, the Board remanded the case to the RO in October 2015 to have the Veteran undergo an examination to determine the nature and etiology for each back disability that was found.  In so doing, the examiner was to specifically consider and address certain medical reports, including STRs, favorable nexus opinions by private doctors, and the Veteran's lay statements alleging continuous back symptoms since service.  The Veteran underwent a VA examination in March 2016 wherein the examiner furnished an unfavorable nexus opinion in April 2016, but as the opinion did not appear to consider all pertinent evidence (among other deficiencies), an addendum opinion was sought.  A different physician in June 2016 gave an opinion that was contingent upon the RO's acceptance or non-acceptance of the Veteran's lay statements concerning continuous back symptoms ever since service.  Moreover, while acknowledging the private doctors' favorable opinions (he said they were "duly noted" and were supportive of the Veteran's claim, but did not specifically address each of the reports, as requested by the Board remand), the physician did not appear to consider or explain his opinion in light of such findings as follows:  the Veteran's normal spine at his separation physical examination, a March 1995 VA orthopedic examination showing complaints of a burning sensation of the arms, legs, and dorsal spine "since many years ago" (with diagnoses that included clinical bilateral C7 radiculopathy and clinical left L4 radiculopathy), a November 2001 VA outpatient notation of having had a diving accident in the pool in 1992 (or 1993) with severe neck pain since, a March 2004 VA outpatient record of a complaint of low back pain that he had had for two years, and June 2010 VA X-ray report of the lumbosacral spine indicating the Veteran had persistent low back pain for the past eight years.  In short, and as also argued by the Veteran's representative in January 2018, the medical opinion is inadequate.  The Board is keenly aware that this appeal has been pending for a prolonged period of time, but to ensure compliance with remand directives (per Stegall v. West, 11 Vet. App. 268 (1998)), another opinion must be sought.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should seek to obtain any available inpatient treatment records of the Veteran from the Fort Benning, Georgia hospital during the period of his service from May 1953 to April 1955, to include any clinical records pertaining to a spinal disability.  

2.  The AOJ should request the Veteran to clarify the scope of his claim, specifically whether his claim of service connection for a back disability involves only his lumbosacral spine (low back) or whether it also encompasses his dorsal/thoracic spine (mid-back) and/or his cervical spine (neck).  The AOJ should inform him that if he does not respond, it will consider his claim as involving only his low back.  

3.  After the foregoing development has been completed, the AOJ should obtain an addendum opinion regarding the nature and likely etiology of all current back disability of the Veteran.  If the examiner feels that an examination is needed before an opinion can be formulated, the AOJ should arrange for a VA examination by an orthopedic provider.  

The entire record should be made available for review by the examiner.  Based on review of the record and any further necessary examination, the examiner should provide opinions that respond to the following:  

(a).  Please identify, by diagnosis, each back disability found.  (The focus of the opinion is on the Veteran's low back, unless he has specifically indicated that the scope of his back disability claim also encompasses his dorsal/thoracic spine and/or cervical spine.)  

(b).  For each back disability identified, please state whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to his period of service from May 1953 to April 1955, to include the notations of back pain (in 1954), of a back injury requiring evacuation (in December 1954), and any other service treatment evidence that may be added to the file.  

In answering (b) above, the examiner must specifically consider and address the following evidence, and any other evidence that may be added to the record (a notation that such evidence is "duly noted" is not sufficient):  the September 1954 and December 1954 service treatment records (noting back pain/injury), the September 2009 opinion by a private physician (Dr. MP), the June 2010 spine X-rays (showing extensive degenerative disc and joint disease), the June 2010 opinion by a private chiropractor (Dr. TC), the June 2010 and April 2012 opinion/statements by a private doctor (Dr. EC), and the lay statements of record including the Veteran's allegations of continuity of back symptoms since service.  Also for consideration, and comment as warranted, are VA examinations of March 1995, July 2013 (with an August 2013 opinion), October 2013, and March 2016 (with April 2016 and June 2016 opinions); and VA outpatient notations of a diving accident in 1992 with neck pain (in November 2001, if pertinent), back pain complaints in the early 2000s, and June 2010 X-rays of the lumbosacral spine indicating persistent low back pain for the past eight years.  

The examiner must provide a complete explanation for all opinions, based on clinical experience, medical expertise, and established medical principles.  If an opinion sought cannot be given without resort to mere speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training).  

4.  When the above development is completed, the AOJ should readjudicate the back disability claim, taking into account any response of the Veteran as to the scope of the claim (as requested in #2 above).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

